Citation Nr: 0938040	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In a statement dated and received in September 2009, the 
Veteran argued that a discussion of his diabetes be included 
in his request for a TDIU.  (Note: reference is made as to 
this condition and other nonservice-connected disorders in 
the "Analysis" portion of this decision.)  As diabetes is 
not a disorder for which service connection has been 
established, it could be assumed that the Veteran is raising 
the issue of entitlement to service connection for diabetes 
as of service origin.  He also reported inservice exposure to 
Agent Orange, but did not specifically allege any residual 
conditions for which he felt service connection was 
warranted.  The RO should clarify with the Claimant as to his 
wishes regarding his statements.  Currently, issues other 
than those on the title page of this decision have not been 
properly developed or certified for appellate consideration.  
Such matters are referred to the RO for such further action 
as is deemed appropriate.  

In August 2007, the Board remanded the claim on appeal for 
additional evidentiary development.  It has now been returned 
for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran does not have a single disability rated as at 
least 60 percent disabling, nor does he have at least one 
disability rated 40 percent disabling and sufficient 
additional disabilities to bring the combined disability 
rating to 70 percent or more.

2.  The Veteran's service-connected disabilities are not of 
such a nature and severity that he is currently prevented 
from engaging in all forms of substantially gainful 
employment consistent with his education and occupational 
experience.
 

CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in November 2002, 
May 2005, and September 2007) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony  from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
September 2007.  

TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2009).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the Claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the Claimant.  Moore, 1 Vet. App. at 
359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2009).

Analysis

The record reflects that the Veteran has a high school 
equivalency diploma and attended community college and 
accumulated some credits.  His employment history includes 
work in the construction business as a roofer and siding 
installer.  His employment history is not extensive as 
numerous references in treatment documents of record show 
that he was incarcerated for a period of over 20 years.  

In order to be granted a TDIU, the Veteran's service- 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad, supra.  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training, and 
previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Service connection is currently in effect for the following 
disabilities suffered by the Veteran: bilateral hearing loss, 
currently rated as 30 percent disabling; laceration of the 
right wrist with scar, currently rated as 10 percent 
disabling; neuromas of the right forearm, wrist, and thumb 
with painful scars, currently rated as 10 percent disabling; 
tender scar of the right arm associated with laceration of 
the right wrist with scar, currently rated as 10 percent 
disabling; thrombophlebitis of the left forearm, rated as 10 
percent disabling; and, ulnar neuropathy of he left arm 
associated with thrombophlebitis of the left forearm, 
currently rated as 10 percent disabling.  The Veteran has a 
combined evaluation of 60 percent for his service connected 
disabilities.  

The Board has reviewed the Veteran's other service-connected 
disabilities and the post-service medical record and finds no 
basis to award him higher disability evaluations for any 
service connected disability.  As noted when examined by VA 
in July 2005, the Veteran's service-connected scars result in 
itching and burning sensations.  He has been assigned 
separate compensable ratings for these scars of the right 
wrist and arm, and for neuromas of the right forearm, wrist, 
and thumb.  Complaints in recent years have not included 
problems associated with these conditions.  Moreover, he has 
also been assigned 10 percent ratings for thrombophlebitis of 
the left forearm, and for ulnar neuropathy of the left 
extremity.  These ratings have been in effect for many years 
and additional problems with the left upper extremity have 
not been reported in recent years.  Similarly, the Veteran 
was assigned a 30 rating for his hearing loss numerous years 
ago, based on audiological exams in 2004 and 2005.  Increased 
severity of this condition has not been reported in 
subsequently dated treatment records.  Treatment records 
since the Veteran was examined by VA for each of his service-
connected disorders in 2004 and 2005 primarily show treatment 
for other nonservice-connected conditions.  Clearly, 
treatment records reflect the minimal nature of the problems 
associated with the service-connected disabilities.  These 
conditions are not sufficiently severe to produce 
unemployability.  

In recent years, the Veteran has been treated for numerous 
nonservice-connected conditions, to include aortic repair, 
small bowel obstruction, hypertension, cervical spine 
problems, diabetes, and, most recently, for residuals of his 
post surgical right shoulder rotator cuff tear.  None of 
these conditions have been found to be related to service.  
Thus, no consideration is given as to whether these 
nonservice-connected disabilities are sufficiently severe to 
produce unemployability.  Hatlestad, supra.  

The Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more with sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  Accordingly, TDIU is 
not warranted on a schedular basis.

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.

The Board has considered the Veteran's assertion that he is 
unable to work due to his service-connected disabilities.  
However, the Board finds that this evidence is outweighed by 
the other evidence of record which shows that his service-
connected disabilities and the resulting minor manifestations 
associated with such, would not preclude gainful employment.  

Moreover, it is noted that the Veteran's vocational 
rehabilitation folder has been added to the claims file.  It 
is noted that there has been no activity since the Veteran's 
February 2004 statement in which he indicated that he did not 
wish to pursue vocational rehabilitation services.  

While the Veteran has not been employed for many years (since 
the late 1990s according to his 2001 TDIU benefits claim), 
and might not be able to pursue employment as a roofer or in 
installing siding, his service-connected disabilities are not 
severe enough to prevent him from pursuing substantially 
gainful employment.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).




ORDER

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


